Citation Nr: 0945380	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.  

2.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2002 and December 2005 rating decisions of 
the Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the May 2002 rating decision, the 
RO denied service connection for status post right thumb 
injury, and included a claim for the right wrist injury as 
reflected in the May 2005 Supplemental Statement of the Case 
(SSOC).  The RO determined that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a right ankle condition in the December 2005 rating 
decision.  

In July 2003, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of the 
hearing is associated with the claims file.  

In a February 2007 decision, the Board determined that new 
and material evidence had been received to reopen the claims 
for service connection for residuals of a right wrist injury 
and right ankle disorder, but denied both claims on their 
merits.  The Veteran appealed the Board's February 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated April 2008, the Court granted 
a Joint Motion for Remand, vacating part of the Board's 
November 2007 Board decision, which denied entitlement to 
service connection for residuals of a right wrist injury and 
a right ankle disorder, and remanded the case for compliance 
with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Pursuant to the April 2008 Joint Motion for Remand, and upon 
preliminary review of the record with respect to the 
Veteran's claims for service connection for residuals of a 
right wrist injury and a right ankle disorder, further 
development is required prior to final appellate review.  

In the February 2007 decision, the Board determined that 
service connection was not warranted for the Veteran's 
residuals of a right wrist injury and a right ankle disorder.  
Upon review of the record, the Board noted that while service 
treatment records reflect treatment for a sprained ankle in 
December 1966 and a dog bite on the right wrist in July 1967, 
clinical evaluation of the upper and lower extremities was 
normal at the August 1967 separation examination.  After 
discharge from service, post service treatment records 
beginning in 1983, show treatment for right wrist and leg 
injuries after the Veteran sustained a fall while performing 
employment duties.  Private medical statements of record 
concluded that the Veteran's right ankle disorder and 
residuals of a right wrist injury are due to the 1983 
employment-related fall, rather than the Veteran's military 
service.  The Board acknowledged both Dr. Valenti's September 
2002 private medical statement and Dr. Steele's September 
2006 private medical statement, which attributed the two 
disabilities to the Veteran's military service, but 
determined the opinions were not probative as they were based 
on the Veteran's reported assertions and not on a review of 
the Veteran's claims file.  The Board concluded that without 
evidence of injuries to the right wrist and right ankle in 
service, residuals of a right wrist injury and right ankle 
disorder within the first post-service year, and with no 
evidence of a nexus between the Veteran's right ankle 
disorder and residuals of a right wrist injury, service 
connection for such disabilities must be denied.  

In the April 2008 Joint Motion for Remand, the Court found 
that the Board failed to afford the Veteran a VA medical 
examination to determine the etiology of the Veteran's 
residuals of a right wrist injury and right ankle disorder.  
The Court explained that given Dr. Steele's and Dr. Valenti's 
opinions, a VA examination and opinion is necessary because 
there is competent evidence of current disabilities and an 
indication that the Veteran's right wrist and right ankle 
disabilities may be associated with service.  The Veterans 
Claims Assistance Act of 2000 (VCAA) requires that the VA 
assist a claimant in obtaining evidence needed to 
substantiate the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  At the Court's 
request, a VA examination is necessary to clarify whether the 
Veteran's right ankle disorder and residuals of a right wrist 
injury are related to his military service.  

The Board also notes that the Veteran submitted additional 
medical evidence in support of his claims, which were 
received by the Board in May 2009.  However, the Veteran 
requested that his claim be remanded to the RO for review of 
the new submitted evidence.  See the April 2009 90-day letter 
response form.  These records are referred for initial 
review.  See 38 C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
current residuals of a right wrist injury 
and right ankle disorder.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted, and all 
pertinent disabilities associated with 
the right wrist and right ankle found to 
be present should be diagnosed.  The 
appropriate examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the Veteran's 
residuals of a right wrist injury and 
right ankle had their origin in service 
or is in any way related to the Veteran's 
active service.  The examiner should also 
specifically comment on the 1983 
employment-related fall, Dr. Steele's 
September 2006 private medical opinion, 
and Dr. Valenti's September 2001 private 
medical opinion.  All opinions expressed 
must be supported by complete rationale.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated and 
he or she must discuss why an opinion is 
not possible.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


